IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-11211
                         Conference Calendar



FIDENCIO ARREDONDO,

                                          Plaintiff-Appellant,

versus

WILLIAM SWART, Doctor; Et Al.,

                                          Defendants,

WILLIAM SWART, Doctor,

                                          Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:99-CV-139
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Fidencio Arredondo (“Arredondo”), Texas state prisoner

#761272, appeals the jury verdict in favor of Dr. William Swart

(“Swart”) in his 42 U.S.C. § 1983 civil rights action where he

alleged that Swart was deliberately indifferent to his medical

needs.   Arredondo argues that the jury’s verdict was unsupported


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11211
                                -2-

by the evidence.   When an appellant challenges the sufficiency of

evidence presented at trial but does not raise a FED. R. CIV.

P. 50(a) motion before the case is submitted to the jury, this

court reviews for plain error.   See United States ex rel. Wallace

v. Flintco, Inc., 143 F.3d 955, 960 (5th Cir. 1998).

     Swart testified that he treated Arredondo for various

medical conditions, and he stated that once Arredondo’s work

restrictions were lifted, Arredondo did not request that Swart

request further work restrictions.   Accordingly, there was

evidence to support the jury verdict.     See Flintco, 143 F.3d at

964; see also Hiller v. Mfrs. Prod. Research Group of North Am.,

Inc., 59 F.3d 1514, 1522 (5th Cir. 1995).

     AFFIRMED.